Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-23 are pending and have been examined.
Priority
This application, Serial No. 17/035130 (PGPub: US2021/0088535) was filed 09/28/2020. This application is a CON of 16/047,911 filed 07/27/2018, and now US PAT 10794921, which is a CON of 15/436,585 filed 02/17/2017 and now US PAT 10073102, which is a CON of 14/234,134 filed 05/23/2014 and now US PAT 9599613, which is a 371 of PCT/US2012/047745 filed 07/20/2012, which claims benefit to Provisional Patent Applications 61/588,785 filed 01/20/2012 and 61/509,776 filed 07/20/2011.
Information Disclosure Statements
No Information Disclosure Statements have been filed.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 13-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunn et al. (WO 2010/062627, Pub Date: 06/03/2010, hereinafter “Gunn") in view of Petrik et al. (WO 2008/122793, Pub Date: 10/16/2008, hereinafter “Petrik”).
Regarding claim 1, Gunn teaches throughout the publication a photonic device (Figures 4 and 6-7) for detecting substances (paragraph 0003), comprising: 
a sample waveguide having a sample surface (paragraph 0069; waveguide 502); and 
a binding coating covering and being in optical communication with at least a portion of the sample surface (paragraph 0070, probe molecules on sensor surface), the binding coating being configured to bind a target moiety (paragraphs 0057-0059), wherein the photonic device is configured such that light passed through the sample waveguide has an evanescent field that extends a distance beyond the sample waveguide sufficient to detect the target moiety (paragraphs 0026, 0041-0042, 0049 and 0070). 
Gunn fails to teach that the photonic device is used for determining blood type or immune sensitization to blood type, wherein the binding coating comprises antigens and wherein the target moiety indicative of blood type is an antibody indicative of immunity to blood antigens.
Petrik teaches assays for the detection of antibodies to blood group antigens (abstract) useful for antibody screening, blood grouping, phenotyping, antiglobulin testing and pathogen testing (page 4, lines 4-12 and page 6, lines 8-13). The antibody screening is important for pre-transfusion testing to determine compatibility of donor and patient and to minimize any subsequent immune response as well as analyzing alloimmunization (page 1, lines 14-32).  The assay comprises a solid substrate having immobilized thereon blood group antigens capable of binding clinically significant blood group antibodies (page 5, lines 1-11), wherein the antigens can be immobilized onto an optically transparent substrate (page 9, lines 22-28) for detection using a variety of optical techniques (page 11, line 8 – page 12, line 13).
It would have been prima facie obvious to one having ordinary skill in the art at the time of invention to modify the binding coating on the sample surface of the device of Gunn with an antigen binding coating capable of binding an antibody indicative of blood type and immunity to blood antigens as taught by Petrik because Gunn is generic with respect to probe molecules that can be incorporated onto the waveguide surface for optical biosensing and one would be motivated to use the appropriate immobilized probe molecules for detection of the desired target analyte from the fluid sample and further since Petrik teaches that blood typing and detecting blood group antibodies allows the provision of safe blood to a transfusion patient, which should lack the antigen to which the patient has raised an antibody (Petrik, pages 1-6).
	Regarding claim 13, Gunn teaches the device wherein the binding coating is covalently attached to the sample waveguide (paragraphs 0019 and 0070).
Regarding claim 14, Gunn teaches the device wherein the binding coating is not bound to the sample waveguide (paragraph 0070, binding coating formed on the silicon dioxide layer as opposed to directly on the waveguide). 
Regarding claim 15, Gunn in view of Petrik teaches the device wherein the binding coating has a first refractive index prior to binding the target moiety indicative of blood type and a second refractive index after binding the target moiety indicative of blood type, wherein the first refractive index and the second refractive index are different (Gunn, paragraphs 0026 and 0041-0042). Although Gunn does not specifically teach that an evanescent field of electromagnetic radiation of a first wavelength extends beyond the binding coating and into any binding moiety bound to the binding coating, such limitation is drawn to intended use of the photonic device and therefore the prior art must only be capable of performing the same intended use. So long as the device of Gunn is capable of allowing an evanescent field to interact with the sample surface, it reads on the claim. Gunn teaches the same structural limitations as recited in the claims such that the evanescent field can strongly react with any chemistry placed on top (paragraph 0070), therefore it is considered capable of performing the same intended use.
Regarding claim 16, Gunn teaches the device wherein the sample waveguide is a portion of a photonic device, such as a resonator (paragraphs 0069-0070).
Regarding claim 17, Gunn teaches the device wherein the sample waveguide is a portion of a photonic device, such as a ring resonator (paragraphs 0069-0070). 
	Regarding claims 18 and 22-23, Gunn teaches a photonic system (Figures 4 and 6-7) for detecting substances (paragraph 0003), comprising a sensor chip including a substrate and one or more optical sensors formed on the substrate (paragraphs 0005 and 0062-0065), wherein each optical sensor comprises: 
a sample waveguide having a sample surface (paragraph 0069; waveguide 502); and a binding coating covering and being in optical communication with at least a portion of the sample surface (paragraph 0070, probe molecules on sensor surface), the binding coating being configured to bind a target moiety (paragraphs 0057-0059), wherein the photonic device is configured such that light passed through the sample waveguide has an evanescent field that extends a distance beyond the sample waveguide sufficient to detect the target moiety (paragraphs 0026, 0041-0042, 0049 and 0070) and further wherein each sensor on the chip can have a unique role in testing and different sensors on the chip can be used to perform different measurements (paragraph 0076).
Gunn fails to teach that one photonic device comprises a first binding coating configured to directly bind to a blood cell target moiety indicative of the blood type, an additional photonic device comprises a second binding coating configured to bind to an antibody indicative of the blood type and a third sensor is configured to bind a target moiety indicative of a pathogen.
Petrik teaches assays for the detection of antibodies to blood group antigens (abstract) useful for antibody screening, blood grouping, phenotyping, antiglobulin testing and pathogen testing (page 4, lines 4-12 and page 6, lines 8-13). The antibody screening is important for pre-transfusion testing to determine compatibility of donor and patient and to minimize any subsequent immune response as well as analyzing alloimmunization (page 1, lines 14-32). The assay comprises a solid substrate having immobilized thereon blood group antigens capable of binding clinically significant blood group antibodies (page 5, lines 1-11), wherein the antigens can be immobilized onto an optically transparent substrate (page 9, lines 22-28) for detection using a variety of optical techniques (page 11, line 8 – page 12, line 13). Furthermore, Petrik teaches that a test system can be provided utilizing a plurality of immobilized blood group antigens which are capable of specifically binding to a plurality of different characteristic antibodies (page 5, lines 1-11, page 6, 8-13 and page 10, lines 9-23), for example, immobilized antigens to specifically bind to red blood cell antibodies (page 9, lines 9-11) as well as blood grouping for multiple antigens on the surface of a red blood cell (page 4, lines 7-12) and microbiological and pathogen testing (page 6, lines 8-17).
It would have been prima facie obvious to one having ordinary skill in the art at the time of invention to modify the binding coatings on the sample surfaces of the plurality of optical sensors of Gunn with antigen capture agents specific for a blood cell target, an antibody indicative of immunity to blood antigens and a target moiety indicative of a pathogen as taught by Petrik because Gunn is generic with respect to probe molecules that can be incorporated onto the waveguide surfaces for optical biosensing and one would be motivated to use the appropriate immobilized probe molecules for detection of the desired target analytes from the fluid sample and further since Petrik teaches that blood typing and antibody screening allows the provision of safe blood to a transfusion patient such that the plurality of different assay tests can be integrated on a single system  (Petrik, pages 1-6 and 10).
Regarding claim 19, Gunn in view of Petrik teach the system wherein the first photonic device and the second photonic device are configured to simultaneously determine the blood type (Gunn, paragraph 0005; Petrik, page 4, lines 4-12, page 6, lines 8-13; and page 10, lines 9-23). 
Regarding claim 20, Gunn in view of Petrik teaches the system further comprising a computer configured to determine the blood type using output from both the first photonic device and the second photonic device (Gunn, paragraphs 0006 and 0060; Petrik, page 12, lines 15-22). 
Regarding claim 21, Gunn in view of Petrik teaches the system further comprising a reference waveguide that does not have any binding coating (Gunn, paragraphs 0064-0065; Petrik, page 7, lines 16-22 and page 21, lines 4-8). 

Claims 5-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunn et al. (WO 2010/062627, Pub Date: 06/03/2010) in view of Petrik et al. (WO 2008/122793, Pub Date: 10/16/2008), as applied to claim 1 above (hereinafter "Modified Gunn") and further in view of Vaisocherova et al. (Anal. Chem. 2008, vol. 80, no. 20, pages 7894-7901, hereinafter “Vaisocherova”).
	Modified Gunn teaches the device for determining blood type as described above but fails to teach that the binding coating is anti-fouling or zwitterionic. 
	Vaisocherova teaches throughout the publication the effective prevention of nonspecific protein adsorption from complex media such as blood plasma or serum through use of a dual functional zwitterionic poly(carboxybetaine acrylamide) (polyCBAA) biomimetic material that provides an ultralow fouling sensor chemistry platform enabling sensitive and specific detection in complex media (abstract and page 7895, last paragraph of left column), as seen in instant claims 5-7. To functionalize the material for use on sensors for protein detection (page 7895, right column, first two full paragraphs), the material was coated onto sensor surfaces and a solution of desired antibodies configured to bind to a target moiety were flowed over the sensor surface such that an antibody capture layer was immobilized upon the anti-fouling coating (page 7896, Preparation of PolyCBAA Films section and PolyCBAA Functionalization Method section), as seen in instant claims 8-12.
	It would have been prima facie obvious to one having ordinary skill in the art to incorporate, in conjunction with the capture agent binding coating on the sensor surface of the device of Modified Gunn, a zwitterionic polyCBAA material as taught by Vaisocherova because it would have been desirable to create a unique biorecognition coating with an ultralow fouling background to enable the sensitive and specific detection of target proteins from blood samples (Vaisocherova, abstract). While Vaisocherova does not specifically teach that the unique coating is configured to bind a target moiety indicative of blood type, it would be obvious that when the coating as taught by Vaisocherova is incorporated in conjunction with the binding coating of Modified Gunn, the binding coating provided on the polyCBAA material would be the blood typing capture agents of Modified Gunn that are configured to bind a target moiety indicative of blood type.
	One skilled in the art at the time of invention would have had a reasonable expectation of success to incorporate a polyCBAA coating as taught by Vaisocherova with the binding coating used in the device of Modified Gunn since Modified Gunn is generic regarding the surface chemistry used on the sensors to react with components in the sample solution and since Vaisocherova teaches that the polyCBAA coating is biocompatible, stable and robust and can be grafted onto various sensor surfaces making this surface chemistry an excellent platform for use in diagnostics and microarrays due to the presence of the ultralow fouling zwitterionic groups and retained biological activity of the immobilized biorecognition elements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 18-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,599,613. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 613 recites at claims 1-6, a photonic system for testing a sample to determine a blood type, comprising: (1) a first photonic device for determining the blood type, comprising: a first sample waveguide having a first sample surface; and a first binding coating covering and in optical communication with at least a portion of the first sample surface, the first binding coating being configured to directly bind to a blood cell target moiety in the sample indicative of the blood type, wherein the blood cell target moiety is attached to a blood cell body selected from the group consisting of a blood cell, a blood cell membrane, a blood cell fragment, a microvesicle, a microparticle, and a blood cell-associated antigen, and wherein the first photonic device is configured such that light passed through the first sample waveguide has an evanescent field that extends a distance beyond the first sample waveguide sufficient to detect the bound blood cell target moiety; and (2) a second photonic device for determining blood type, comprising: a second sample waveguide having a second sample surface; and a second binding coating covering and being in optical communication with at least a portion of the second sample surface, the second binding coating comprising specifically defined antigens configured to bind to an antibody in the sample indicative of immunity to blood antigens, wherein the second photonic device is configured such that light passed through the second sample waveguide has an evanescent field that extends a distance beyond the second sample waveguide sufficient to detect the antibody indicative of immunity to blood antigens, wherein the first photonic device and the second photonic device are configured to simultaneously test the sample. Patent 613 additionally recites a system wherein the first photonic device and the second photonic device are configured to simultaneously determine the blood type; the system further comprising a computer configured to determine the blood type using output from both the first photonic device and the second photonic device; the system further comprising a reference waveguide in optical communication with the sample that does not have any binding coating; the system further comprising a third photonic device configured to bind a target moiety in the sample indicative of a pathogen; and the system wherein the target moiety indicative of a pathogen is selected from the group consisting of a pathogen, a pathogen-associated antibody, a pathogen-associated nucleic acid, and a pathogen-associated antigen (as in instant claims 18-23).

Claims 1-7, 13-17 and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 14-18, 22-27 of U.S. Patent No. 10,073,102. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 102 recites a photonic device for testing a sample to determine a blood type, comprising: a sample waveguide having a sample surface; and a binding coating covering and in optical communication with at least a portion of the sample surface, the binding coating configured to bind a target moiety within the sample indicative of a blood cell body antigen or immune sensitization to blood antigens, wherein the photonic device is configured such that light passed through the sample waveguide has an evanescent field that extends a distance beyond the sample waveguide sufficient to detect the bound target moiety indicative of the blood cell body antigen or immune sensitization to blood antigens, and wherein detection of the target moiety informs of the blood type in the sample.
	Instant claims 2-7 are recited at reference claims 2-7, respectively; instant claim 13 is recited at reference claim 14; instant claim 14 is recited at reference claim 15; instant claim 15 is recited at reference claim 16; instant claim 16 is recited at reference claim 17; instant claim 17 is recited at reference claim 18; instant claim 18 is recited at reference claim 22; instant claim 19 is recited at reference claim 23; instant claim 20 is recited at reference claim 24; instant claim 21 is recited at reference claim 25; instant claim 22 is recited at reference claim 26 and instant claim 23 is recited at reference claim 27.

Claims 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,794,921. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 921 recites at claim 5, a method for determining a blood type of a sample, comprising: applying the sample to a photonic device comprising a sample waveguide having a sample surface and a binding coating covering the sample surface, wherein the binding coating is configured to bind a target moiety within the sample indicative of a presence of one or more blood antigens or an immune sensitization to a blood antigen; passing light through the sample waveguide; and measuring one or more photonic device characteristics to detect a binding event on the sample surface, wherein a change between a baseline characteristic measurement and post- exposure characteristic measurement is indicative of a binding event between the target moiety and the sample surface binding coating, and wherein a presence or absence of the binding event informs of the blood type of the sample, as in instant claim 1. 
Additionally, Patent 921 recites at claim 1, A method for testing a sample to determine a blood type, comprising: (1) applying the sample to a photonic system, comprising: (a) a first photonic device for determining a presence of a blood antigen in the sample, comprising: a first sample waveguide having a first sample surface; and a first binding coating covering and in optical communication with at least a portion of the first sample surface, the first binding coating being configured to directly bind to a blood cell target moiety in the sample indicative of the presence of one or more blood antigens in the sample; and (b) a second photonic device for determining an immune sensitization to a blood antigen in the sample, comprising: a second sample waveguide having a second sample surface; and a second binding coating covering and in optical communication with at least a portion of the second sample surface, the second binding coating configured to bind to an antibody in the sample indicative of the immune sensitization to a blood antigen; (2) testing the sample by passing light through the first sample waveguide and the second sample waveguide; (3) detecting a presence of a bound blood cell target moiety by the first photonic device; and (4) detecting a presence of a bound antibody by the second photonic device; wherein detection of the bound blood cell target moiety by the first photonic device or detection of the bound antibody by the second photonic device informs of the blood type of the sample, as in instant claim 18. 

Claims 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of U.S. Patent No. 11,105,820. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 820 recites at claim 1, a method for detection of a pathogen or an immune response to a pathogen-associated moiety in a subject, the method comprising: applying a complex biological sample derived from the subject to a photonic device comprising a sample waveguide having a sample surface and a binding coating covering the sample surface, wherein the binding coating is configured to bind a pathogen-associated moiety within the complex biological sample or configured to bind to an antibody in the complex biological sample indicative of an immune response to the pathogen-associated moiety; passing light through the sample waveguide; and measuring one or more photonic device characteristics to detect a binding event on the sample surface, wherein a change between a baseline characteristic measurement and post-exposure characteristic measurement is indicative of a binding event between the pathogen-associated moiety or the antibody and the sample surface binding coating, and wherein a presence or absence of the binding event informs of the presence of the pathogen or the antibody in the subject, as in instant claim 1. 
Additionally, Patent 820 recites at claim 22, a method for testing a complex biological sample from a subject to determine a pathogen status or immune response status of the subject, comprising: (1) applying the complex biological sample to a photonic system, comprising: (a) a first photonic device for determining a presence of a pathogen-associated moiety in the complex biological sample, comprising: a first sample waveguide having a first sample surface; and a first binding coating covering and in optical communication with at least a portion of the first sample surface, the first binding coating being configured to directly bind to a target moiety in the complex biological sample indicative of the presence of one or more pathogen-associated moieties in the complex biological sample; and (b) a second photonic device for determining an immune response to a pathogen-associated moiety in the complex biological sample, comprising: a second sample waveguide having a second sample surface; and a second binding coating covering and in optical communication with at least a portion of the second sample surface, the second binding coating configured to bind to an antibody in the complex biological sample indicative of the immune response to the pathogen-associated moiety; (2) testing the complex biological sample by passing light through the first sample waveguide and the second sample waveguide; and (3) detecting a presence of a bound target moiety by the first photonic device; and (4) detecting a presence of a bound antibody by the second photonic device, wherein detection of the bound target moiety by the first photonic device or detection of the bound antibody by the second photonic device informs of the pathogen status or immune response status of the subject, as in instant claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641